Citation Nr: 0818516	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-17 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel




INTRODUCTION

The veteran retired in July 2000 after serving for more than 
20 years of active duty, including service in the Southwest 
Asia theater of operations.  The appellant is the surviving 
spouse of the veteran.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi, that denied the appellant's claim of 
service connection for the cause of the veteran's death.  

In May 2008, the Board granted the appellant's motion to have 
her case advanced on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran retired after more than 20 years of active 
service in July 2000.  In September 2002, he presented 
complaining of abdominal pain, and in February 2003, he was 
diagnosed as having Burkitt's lymphoma.  The certificate of 
death shows that the veteran died in March 2004 due to sepsis 
that was a consequence of his Burkitt's lymphoma.

The appellant claims that the veteran's fatal Burkitt's 
lymphoma is related to his foreign service while serving in 
the military.  In support of this claim, the appellant 
submitted a December 2004 medical opinion of the veteran's 
treating physician, Dr. John C. Holbrook.  Dr. Holbrook 
reported that Burkitt's lymphoma is extremely rare in the 
United States and opined the veteran's development of the 
disease might be related to his foreign military service if 
he were stationed in an area where Burkitt's lymphoma was 
endemic.

Based on the above, the Board finds that that a medical 
opinion is necessary to adjudicate this claim.  As such, 
pursuant to 38 U.S.C.A. § 5103A(a) (West 2002), VA must 
solicit a medical opinion addressing the likelihood that the 
veteran's Burkitt's lymphoma is related to or had its onset 
during service, to include the environmental hazards to which 
he was exposed while serving in the Persian Gulf.  See Wood 
v. Peake, 520 F.3d 1345 (Fed. Cir. 2008).  As such, this 
matter must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.	The RO should arrange for the veteran's 
claims folder to be reviewed by an 
appropriate VA examiner.  After his or 
her review, the examiner must opine as 
to whether it is at least as likely as 
not that the veteran's fatal Burkitt's 
lymphoma was related to or had its 
onset during service, or within one 
year of his discharge from active duty.  
In doing so, the examiner must comment 
on the veteran's service in the Persian 
Gulf and the December 2004 impression 
offered by Dr. John C. Holbrook.  The 
rationale for any opinion expressed 
should be provided in a legible report.  

2.	Thereafter, the RO should adjudicate 
the appellant's claim.  If the benefit 
sought on appeal is not granted, the RO 
should issue a supplemental statement 
of the case and provide the appellant 
and her representative an opportunity 
to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

